USCA4 Appeal: 22-6655     Doc: 6        Filed: 12/20/2022   Pg: 1 of 3




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 22-6655


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                           Defendant - Appellant.



                                             No. 22-6850


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                           Defendant - Appellant.



        Appeals from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:12-cr-00159-LMB-1)


        Submitted: December 15, 2022                             Decided: December 20, 2022
USCA4 Appeal: 22-6655      Doc: 6        Filed: 12/20/2022     Pg: 2 of 3




        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Justin Deonta Strom, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6655         Doc: 6     Filed: 12/20/2022     Pg: 3 of 3




        PER CURIAM:

              In these consolidated cases, Justin Deonta Strom appeals the district court’s orders

        denying Strom’s Fed. R. Crim. P. 36 motions to correct purported clerical errors in his

        presentence report and criminal judgment. Upon review of the record, we discern no error

        in the district court’s rulings on Strom’s motions. Accordingly, we affirm the district

        court’s orders. United States v. Strom, No. 1:12-cr-00159-LMB-1 (E.D. Va. May 24, 2022;

        July 14, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    3